Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is a CON of S.N. 16/900,809 (filed 06/12/20, now US 11,087,900), which application is a CON of S.N. 16/309,795 (filed 12/13/18, now US 10,770,197), which application is a 371 of PCT/US2017/037260 (filed 06/13/17), which application claims benefit of US 62/350,126 (filed 06/14/16).
	Applicant should update the CON data at page 1 of the specification to reflect the above current data.
	Claims 1-20 are pending.
	Applicant’s election without traverse of Group II (claims 10-20) in the Reply filed 10/21/22 is acknowledged.
	The Drawings filed 07/06/21 are approved by the examiner.
	The IDS statement filed 07/06/21 has been considered.  An initialed copy accompanies this action.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The claims are considered indefinite in that the relationship between the claimed “functional group that is suitable for bioconjugation” and the “semiconducting chromophoric polymer” and/or the “inorganic network” is unclear.  Specifically, is the claimed functional group part of the semiconducting chromophoric polymer and/or the inorganic network, or is such part of a distinct component?  Clarification is required.  If a claim fails to interrelate essential elements of the invention as defined by applicant(s) in the specification, the claim may be rejected under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph, as indefinite. See In re Venezia, 530 F.2d 956, 189 USPQ 149 (CCPA 1976).
	Dependent composition claim 20 depends from independent method claim 1.  It appears this claim should depend from independent claim 11 and is being treated on the merits as such.  Clarification is required.
	In dependent claims 13, 14 and 17, applicant should clarify if the recited variable “X” (in the formula D is LX) is the same or different than the variable X (functional group) of dependent claim 12.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 11-20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,770,197 (grandparent application). Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and the above listed claims of US ‘197 are drawn to organic-inorganic hybrid polymer dot(s) comprising and a semiconducting chromophoric polymer and an inorganic network.  The disclosed X groups recited in dependent claims 4-5 of US ‘197 meet the instantly claimed “functional group X”.  The instant claim is merely broader in scope than the issued claims in failing to recite “physical association” and to exclude covalent bonding.
Claim 11-20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,087,900 (parent application). Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and the above listed claims of US ‘900 are drawn to organic-inorganic hybrid polymer dot(s) comprising and a semiconducting chromophoric polymer and an inorganic network.  The instant claims are merely broader in scope than the issued claims in failing to recite that the reactive groups are “at least two orthogonal chemical groups”.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 11-20 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Behrendt et al (Journal of Materials Chemistry C).
Initially, applicant’s definition/discussion of the claimed terminology “hybrid polymer dot” at para 0034-0035 of the instant specification (PGPUB 2021/0343445 A1) is noted.  Likewise, the discussion of the claim terminology “semiconducting chromophoric polymer” at para 0037 is noted, as is the definition of “functional group that is suitable for bioconjugation” (para 0136, 0143).
Behrendt discloses (Abstract):

    PNG
    media_image1.png
    327
    812
    media_image1.png
    Greyscale

The reference teaches nanoprecipitation of polyflourene polymer in a solution of ammonium hydroxide/TMOS (p 3298), and also teaches nanoparticle formation (<230 nm) of the hybrid inorganic-organic composites which meet applicant’s definition of “hybrid polymer dot” (Nanoparticle formation page 3300; Table 1).  Behrendt also teaches the use of Quantum Dots (QDs) as bioimaging applications (Introduction).  The reference specifically or inherently meets each of the instantly claimed limitations.  The disclosed species of polyfluorene containing pendant functional groups (Scheme 1)meets the instant genus specified in in dependent claims 12-14. With respect to dependent claim 20, the examiner construes any non core-shell morphology to meet the instant requirement of “mesh-like” (instant specification PGPUB 2021/0343445 A1 para 0060; 0075).
The reference is anticipatory.
In the event that any minor modifications necessary to meet the claimed limitations, such as selection of particular known siloxane network former(s) or use for specific analyte detection (e.g. protein or nucleic acid), are well within the purview of the skilled artisan.
Claim(s) 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiu et al (US 2014/0350183 A1).
Chiu discloses Highly fluorescent chromophoric polymer dots with narrow-band emissions are provided. Methods for synthesizing the chromophoric polymers, preparation methods for forming the chromophoric polymer dots, and biological applications using the unique properties of narrow-band emissions are also provided (Abstract).  The reference specifies the claimed semiconducting/chromophoric polymer component including species within each instantly claimed genus (0091; 0093; Fig 1D-L; 0026), and further teaches the addition/presence of functional groups suitable for bioconjugation (0137).  With respect to the instantly claimed “inorganic network”, Chiu teaches that the polymer dots may be blended or chemically cross-linked with other species including inorganic materials (0127).  Such mixing and/or crosslinking would inherently result in the claimed microstructure of “interpenetrated” and “mesh-like”.
Although the reference does not disclose the claimed three component hybrid polymer dot with sufficient specificity to anticipate the above listed claims, the selection of the claimed combination of would have been obvious to the skilled artisan as such chromophoric dot compositions fall within the scope of those taught by Liu.  Therefore, one of ordinary skill in the art would have had a reasonable expectation of success, because such a composition containing a semiconducting chromophoric polymer, inorganic network, and function group capable of bioconjugation is expressly suggested by the Liu disclosure and therefore is an obvious formulation.  All of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention (KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007)).
In view of the foregoing, the above claims have failed to patentably distinguish over the applied art.
	The remaining references listed on forms 892 and 1449 have been reviewed by the examiner and are considered to be cumulative to or less material than the prior art references relied upon in the rejection above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T KOPEC whose telephone number is (571)272-1319. The examiner can normally be reached Monday-Friday 9:00a-5:00p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on 5712725772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK KOPEC/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        



MK
November 19, 2022